       Case 4:20-cv-04240 Document 11 Filed on 02/03/21 in TXSD Page 1 of 2




                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 XAVIER D. HENDERSON,

      Plaintiff,
                                                     Case No. 4:20-cv-04240
 v.

 CLICKLEASE, LLC,

      Defendant.

                           NOTICE OF VOLUNTARY DISMISSAL

         NOW COMES Plaintiff, XAVIER D. HENDERSON, and pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i), hereby dismissing his claims against Defendant, CLICKLEASE, LLC, without

prejudice, with all parties to bear their own attorney’s fees and cost.



Dated: February 3, 2021                                       Respectfully submitted,

                                                              XAVIER D. HENDERSON

                                                              By: /s/ Marwan R. Daher

                                                              Marwan R. Daher, Esq.
                                                              Counsel for Plaintiff
                                                              Sulaiman Law Group, Ltd
                                                              2500 S Highland Ave, Suite 200
                                                              Lombard, IL 60148
                                                              Telephone: (630) 575-8181
                                                              mdaher@sulaimanlaw.com
     Case 4:20-cv-04240 Document 11 Filed on 02/03/21 in TXSD Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              /s/ Marwan R. Daher
                                                              Marwan R. Daher
